EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Kelly on 29 October 2021.
	The application has been amended as follows:
In the Specification:
	Paragraph [001] of the specification was inserted in the preliminary amendment filed 12 February 2018. This examiner’s amendment further modifies paragraph [001] of the specification as provided in the 12 February 2018 preliminary amendment.
	In line 2 of paragraph [001] of the specification, which was inserted by preliminary amendment on 12 February 2018, “allowed” has been deleted and --issued as U.S. Patent 9,889,612-- has been inserted therefor.
In the Claims:
	The After-Final Amendment filed 25 October 2021 has been entered. This examiner’s amendment further modifies the claims filed 25 October 2021 with the After-Final Amendment.
	Claims 16-20 and 22 have been canceled.
	In claim 25, line 2, “a controller” has been deleted.
	In claim 25, line 2, --, using a controller,-- has been inserted after “controlling”.
	In claim 27, line 1, “via” has been deleted and --by-- has been inserted therefor.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims are allowed for the reasons provided on pages 9-10 of the office action mailed 23 June 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745